
	

114 S2887 IS: Missile Defense Defend and Deter Act of 2016
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2887
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2016
			Mr. Sullivan introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require the Missile Defense Agency to conduct annual tests of the ground-based midcourse defense
			 element of the ballistic missile defense system, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Missile Defense Defend and Deter Act of 2016.
 2.FindingsCongress makes the following findings: (1)It is in the highest strategic interest of the United States to field a fully operational missile defense system to defend against threats from intercontinental ballistic missiles (ICBMs) of rogue nations, including North Korea and Iran.
 (2)In the past year, the Democratic People's Republic of Korea tested a nuclear weapon and an intercontinental ballistic missile and has made claims that it now possesses the ability to miniaturize a nuclear warhead.
 (3)The ground-based midcourse defense (GMD) element of the ballistic missile defense system (BMDS) is one of the most critical capabilities needed to defend the United States against threats from intercontinental ballistic missiles, conventional and nuclear.
 (4)The test program of the Missile Defense Agency provides vital data to demonstrate the operational effectiveness, suitability, and survivability of the ballistic missile defense system, and it contributes to United States nonproliferation goals by sending a very credible message to the international community on the ability of the United States to defeat ballistic missiles in flight, thus reducing their value to potential adversaries.
			3.Required testing by Missile Defense Agency of ground-based midcourse defense element of ballistic
			 missile defense system
 (a)Testing requiredExcept as provided in subsection (c), not less frequently than once each fiscal year, the Director of the Missile Defense Agency shall administer an intercept flight test of the ground-based midcourse defense element of the ballistic missile defense system.
 (b)RequirementsThe Director shall ensure that each test carried out under subsection (a) provides, when possible, for one or more of the following:
 (1)Validation of the operational effectiveness of the ground-based midcourse defense element of the ballistic missile defense system.
 (2)Use of assets in their operational configuration against an inventory of targets to assess all aspects of ground-based midcourse defense elements of the ballistic missile defense system performance in a variety of flight test regimes.
 (3)Use of operational doctrine and real-world constraints. (4)Evaluation of new concepts of operations and exercising tactics, techniques, and procedures.
 (5)Mechanisms to assure the confidence of members of the Armed Forces in the basic design of the ground-based midcourse defense element of the ballistic missile defense system, its hit-to-kill effectiveness, and its inherent operational capability.
				(c)Exceptions
 (1)Nonintercept testThe Director may forgo a test under subsection (a) in a fiscal year if the Secretary of Defense, in consultation with the Director, determines that conducting the test would—
 (A)jeopardize national security; (B)not be successful due to specific ground-based midcourse defense components needing a nonintercept test; and
 (C)likely lead to failure due to impractical time considerations. (2)FundingThe Director may forgo a test under subsection (a) in a fiscal year if the Secretary of Defense, in consultation with the Director, determines that the test is not sufficiently funded.
				(3)National security waiver
 (A)In generalThe Director may forgo a test under subsection (a) in a fiscal year if the Secretary of Defense, in consultation with the Director of the Missile Defense Agency, Director of National Intelligence, and the Commander of United States Northern Command (NORTHCOM), determines that the provision of testing as described in that subsection is detrimental to the national security interests of the United States.
					(B)Notice required
 (i)In generalNot later than 30 days after forgoing a test pursuant to subparagraph (A), the Secretary shall submit to the congressional defense committees notice regarding the foregone test.
 (ii)ElementsNotice submitted under clause (i) shall include the following:
 (I)The rationale for forgoing the test. (II)The national security interests of the United States preventing the test.
 (III)A plan to complete the intercept test in the following fiscal year, which does not affect testing in following fiscal years.
 (iii)FormEach notice under clause (ii) shall be submitted in an unclassified form, but may include a classified annex.
 (d)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 